         Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 1 of 17



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- x
                                                                    :
REKOR SYSTEMS, INC.                                                 :
                                                                    : CIVIL ACTION
                                             Plaintiff,             :
                                                                    : NO. 1:19-cv-7767-VEC
                  v.                                                :
                                                                    : AMENDED COMPLAINT
SUZANNE LOUGHLIN, HARRY RHULEN, and :
JAMES SATTERFIELD                                                   :
                                             Defendants.            :
                                                                    :
------------------------------------------------------------------- x
       Plaintiff Rekor Systems, Inc., by and through its attorneys, as and for this Amended

Complaint, states and alleges as follows:

                                                 I.

                                PRELIMINARY STATEMENT

       1.      Plaintiff Rekor Systems, Inc., along with its affiliated subsidiaries (“Rekor”), is a

multifaceted business that provides technology products and professional services for clients in

the areas of government contracting, aerospace, public safety, security, transportation, financial

services and logistics. Rekor is a publicly-traded company on the Nasdaq stock exchange.

       2.      In January 2017, Defendants Suzanne Loughlin and Harry Rhulen, childhood

acquaintances of Rekor’s Chief Executive Officer Robert Berman, together with Defendant

James Satterfield, fraudulently induced Rekor into purchasing their businesses Firestorm

Solutions LLC and Firestorm Franchising LLC (together “Firestorm”) in exchange for cash

payments, promissory notes, shares in Rekor, and options and warrants to purchase additional

shares of Rekor common stock.
         Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 2 of 17



       3.      The parties, along with a fourth seller, Lancer Financial Group, Inc. (“Lancer”)

effectuated Rekor’s purchase through a Membership Interest Purchase Agreement dated January

25, 2017 (the “Purchase Agreement”). The Purchase Agreement is attached to this Amended

Complaint at Exhibit A.

       4.      Leading up to the Purchase Agreement, Defendants represented to Rekor that

Firestorm was a competent and viable business specializing in crisis-management and

emergency-response consulting, and capable of being effectively franchised. But in reality these

representations were misleading. Contrary to Defendants’ representations, Firestorm did not

have a proven and sustainable franchise model, nor did it have a critical mass of franchisees

willing to pay for the right to operate as Firestorm franchises. Instead, many Firestorm

franchisees were paying nothing of value to participate in the franchise program.

       5.      After the Purchase Agreement, Rekor employed Defendants as executive

employees. Defendant Rhulen was hired to be President of KeyStone Solutions, Inc. (Rekor’s

predecessor). Defendant Loughlin was hired to be Chief Administrative Officer and General

Counsel of KeyStone Solutions, Inc. Defendant Satterfield was hired to be President of

Firestorm. Defendant Satterfield was tasked with running Firestorm’s day-to-day operations.

Defendants Loughlin and Rhulen assisted in overseeing the management of Firestorm but also

assisted in other aspects of Rekor’s work more generally.

       6.      Defendants’ employment lasted fewer than two years. It was during these two

years that Rekor began to learn of Defendants’ fraud and their misrepresentations leading up to

the Purchase Agreement.

       7.      Firestorm suffered financial losses during Defendants’ employment.




                                                 2
         Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 3 of 17



        8.      In December 2018, Defendants resigned from Rekor—all the while keeping the

cash payments, promissory notes, shares in Rekor, and stock warrants that they obtained from

the Purchase Agreement.

        9.      This case is about the fraud that Defendants perpetrated against Rekor.

Defendants’ fraudulent misrepresentations and omissions induced Rekor to enter into the

Purchase Agreement. Rekor through this action seeks to rescind the Purchase Agreement and

requests the Court to order Defendants to return to Rekor the cash payments and to void the

promissory notes, shares in Rekor, and stock warrants that Defendants obtained from the

Purchase Agreement.

                                                II.

                          THE PARTIES, JURISDICTION, AND VENUE

        10.     Rekor is a company that is incorporated under the laws of Delaware and

maintains its headquarters at 7172 Columbia Gateway Driveway, Suite 400, Columbia, Maryland

21046. Rekor is a citizen of Delaware and Maryland for purposes of determining federal

diversity jurisdiction.

        11.     Defendant Suzanne Loughlin is an individual who resides at 492 Old Sackett

Lake Road, Rock Hill, New York 12775. She is a citizen of New York for purposes of

determining federal diversity jurisdiction.

        12.     Defendant Harry Rhulen is an individual who resides at 560 Sundown Lane,

Evergreen, Colorado 80439. He is a citizen of Colorado for purposes of determining federal

diversity jurisdiction.

        13.     Defendant James Satterfield is an individual who resides at 240 Wicklawn Way,

Roswell, Georgia 30076. He is a citizen of Georgia for purposes of determining federal diversity

jurisdiction.


                                                 3
         Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 4 of 17



       14.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

because the parties are citizens of different states and the amount in controversy exceeds $75,000

exclusive of attorney’s fees, interest, and costs.

       15.     The Court also has personal jurisdiction over this action because all Defendants

consented in the Purchase Agreement to the personal jurisdiction of this Court “for the purpose

of any Proceeding arising out of or relating to the [Purchase] Agreement [and its related

transactions].” Ex. A at ¶ 11.14.

       16.     Venue in this Court is proper under 28 U.S.C. § 1391(b).

                                                 III.

                                    FACTUAL ALLEGATIONS

A.     Lead-up to the Purchase Agreement

       17.     Rekor’s Chief Executive Officer, Robert Berman, has known Defendants

Loughlin and Rhulen for over 50 years. The three grew up together in the same neighborhoods

of Monticello, New York. Defendants Loughlin and Rhulen are siblings.

       18.     In the summer of 2016, Defendants Loughlin and Rhulen described their

businesses, Firestorm Solutions LLC and Firestorm Franchising LLC, to Mr. Berman, and

throughout that summer, the three began to discuss the idea of Rekor purchasing these

businesses.

       19.     Defendants described Firestorm as a business that sells consulting services,

programs, and resources in the areas of crisis management, crisis communications, emergency

response, and business continuity.

       20.     Defendants informed Mr. Berman that Firestorm developed a franchise model

where businesses or certain skilled individuals specializing in professional services could




                                                     4
         Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 5 of 17



purchase the right to operate a Firestorm franchise and offer crisis-management services under

the Firestorm brand.

       21.     Defendants said to Mr. Berman and others at Rekor that Firestorm’s Jim

Satterfield was a “marketing genius” when it came to selling franchises, and that Firestorm’s Jim

Squire, a long-time Firestorm employee operating from the company’s offices in Roswell,

Georgia, was a “foremost expert” in franchising.

       22.     Defendants—particularly Defendant Satterfield—described Firestorm as a “great

business” that utilized a cleverly implemented franchise model.

       23.     Defendants represented that Firestorm had a critical mass of specialized and

sophisticated franchisees. Defendants told Mr. Berman that the business was on the precipice of

generating significant revenue.

       24.     Mr. Berman considered Defendants’ description of Firestorm intriguing because

its services sounded complementary to services being offered at that time by a subsidiary of

Rekor (then operating as KeyStone Solutions, Inc.).

       25.     Mr. Berman and other Rekor executives were specifically intrigued by the idea of

Firestorm’s franchising business model because Rekor had been exploring franchising as a way

to expand the existing offerings of one of its subsidiaries but had yet to implement the concept.

       26.     Defendants, particularly Defendant Rhulen, also represented to Mr. Berman that

Firestorm was on the verge of entering into a major deal with Beazley Insurance Company, a

London-based global insurer with U.S. operations.

       27.     Defendants informed Mr. Berman that Beazley underwrites and re-insures

hundreds of thousands of insurance policies for its customers. Defendants described how

Beazley was prepared to pay Firestorm a standby fee of $10-$20 per policy in exchange for




                                                 5
         Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 6 of 17



retaining Firestorm as its insureds’ crisis-management advisor in the event a coverable crisis

occurred under any of the policies.

       28.     Defendants said that this Beazley deal was set to generate millions of dollars in

recurring revenue for Firestorm and that the arrangement had limited cost to Firestorm, so it

would be highly profitable.

       29.     Defendants informed Mr. Berman that they were certain that the deal would get

done, and that it was imminent.

       30.     Defendants also represented that other large insurance carriers, specifically

including Church Mutual, were also working with Firestorm to market and underwrite other

specialty program based insurance policies developed by Firestorm. Defendants told Mr.

Berman that these insurance products were the product of years of development.

       31.     Defendant Rhulen used these representations in the context of negotiating the

Purchase Agreement.

B.     The Purchase Agreement

       32.     By the end of 2016, these discussions between Mr. Berman and Defendants led

Rekor (still operating as Keystone Solutions, Inc.) to the decision to purchase Firestorm from

Defendants and Lancer.

       33.     Defendants Loughlin, Rhulen, and Satterfield each owned 25% of Firestorm

Solutions LLC, along with Lancer, which also owned 25%. Firestorm Solutions LLC owned

49% of Firestorm Franchising, LLC, with Defendant Satterfield owning the other 51%.

       34.     On January 25, 2017, Rekor on one side, and Defendants and Lancer on the other

entered into the Purchase Agreement, under which Defendants sold 100% of their interests in

Firestorm to Rekor, in exchange for the following:




                                                6
        Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 7 of 17



              a.      Cash payments aggregating $500,000, with $250,000 payable to
                      Defendant Satterfield; $125,000 payable to Defendant Loughlin; and
                      $125,000 payable to Defendant Rhulen (the “Cash Payments”).

              b.      Promissory notes aggregating $500,000, with $166,666.67 payable to
                      Defendant Satterfield; $166,666.67 payable to Defendant Loughlin; and
                      $166,666.66 payable to Defendant Rhulen (the “Promissory Notes”).

              c.      Four hundred eighty-eight thousand and ninety-four (488,094) shares of
                      Rekor’s common stock, distributed as follows: 162,698 shares to
                      Defendant Satterfield; 162,698 to Defendant Loughlin; and 162,698 to
                      Defendant Rhulen (the “Common Stock”).

              d.      Three warrants to purchase an aggregate of one hundred sixty-two
                      thousand six hundred and ninety-nine (162,699) shares of Rekor common
                      stock at a purchase price of $5.00 per share, distributed as follows:
                      Warrant to Defendant Satterfield for 54,233 shares; Warrant to Defendant
                      Loughlin for 54,233 shares; and Warrant to Defendant Rhulen for 54,233
                      shares (the “Five-Dollar Warrants”).

              e.      Three warrants to purchase an aggregate of one hundred sixty-two
                      thousand six hundred and ninety-nine (162,699) shares of Rekor common
                      stock at a purchase price of $7.00 per share, distributed as follows:
                      Warrant to Defendant Satterfield for 54,233 shares; Warrant to Defendant
                      Loughlin for 54,233 shares; and Warrant to Defendant Rhulen for 54,233
                      shares (the “Seven-Dollar Warrants”).

       35.    This Amended Complaint refers to the Five-Dollar Warrants and the Seven-Dollar

Warrants together as the “Warrants.”

       36.    Rekor purchased Lancer’s 25% interest in Firestorm Solutions in exchange for a

$500,000 promissory note.

       37.    After KeyStone Solutions, Inc. merged with Brekford Traffic Safety, Inc. to form

Novume Solutions, Inc. (another predecessor to Rekor), the aggregate number of Common Stock

shares increased to 946,875 shares (315,625 shares per Defendant), the number of stock shares

for each Defendant subject to the Warrants increased to 105,209 shares of the Five-Dollar

Warrants and 105,209 shares of the Seven-Dollar Warrants, and the exercise prices on both the




                                               7
          Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 8 of 17



Five-Dollar Warrants and the Seven-Dollar Warrants decreased to $2.58 per share and $3.60 per

share respectively.

         38.   On or about January 25, 2017, Defendants also entered into five-year executive

employment agreements with Rekor. Defendant Rhulen was hired to be President of KeyStone

Solutions, Inc. (Rekor’s predecessor). Defendant Loughlin was hired to be Chief Administrative

Officer and General Counsel of KeyStone Solutions, Inc. Defendant Satterfield was hired to be

President of Firestorm.

         39.   Rekor in this action is not seeking any damages, claims, or relief under or arising

from Defendants’ employment agreements with Rekor.

         40.   Rekor in this action is not seeking the return of any consideration that it paid to

Lancer, Defendants’ silent business partner, in exchange for its interest in Firestorm, including

the $500,000 promissory note. Rekor furthermore is not seeking any damages from Lancer.

Lancer’s rights will not be materially affected by any grant of judgment and relief in favor of

Rekor.

C.       Defendants’ Material Misrepresentations and Omissions Regarding the Franchise
         Business

         41.   Defendants intentionally failed to disclose material information regarding

Firestorm’s franchise business to induce Rekor into entering the Purchase Agreement.

         42.   Before the close of the Purchase Agreement, Defendants represented that

Firestorm had a critical mass of viable franchisees that had paid to participate in Firestorm’s

franchising program. In mid-2016, Defendant Rhulen told Mr. Berman at Mr. Berman’s

residence in Washington, D.C. that Firestorm had signed up a group of franchisees who had paid

an initial franchise fee of approximately $50,000. Later in 2016, both Defendant Rhulen and

Defendant Satterfield reaffirmed the approximately $50,000 initial fee for franchisees during



                                                 8
         Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 9 of 17



conference calls with Mr. Berman. The franchise business also was discussed in detail at

multiple in-person meetings between Defendants and other personnel at Rekor leading up to the

Purchase Agreement.

       43.     Defendants’ representations regarding Firestorm’s franchising business were

misleading.

       44.     First, Defendants did not disclose to Rekor that the majority of Firestorm

franchisees had not paid any initial fee to join the franchise program. Firestorm’s franchise

agreements required that a franchisee pay an initiation fee of $55,000, but Firestorm and

Defendants had actually waived that fee for a large number of their franchisees. These waivers

were memorialized in side letters (“Side Letters”), which, upon information and belief,

Defendants deliberately hid from Rekor, and which Rekor discovered only after consummation

of the Purchase Agreement.

       45.     An example Side Letter (this one dated October 20, 2015 and addressed to

franchisee Resiligence, Inc.) states in part: “This letter will serve as recognition that Jim

[Satterfield] has agreed to waive the Initial Franchise Fee…” The Side Letter is attached to the

Amended Complaint at Exhibit B.

       46.     Second, Defendants did not disclose to Rekor that many franchisees were not

subject to any requirement to pay Firestorm a minimum amount of royalties. After the

consummation of the Purchase Agreement, Rekor discovered that some Side Letters waived the

minimum royalty provision in the franchise agreements.

       47.     An example of one such Side Letter to franchisee Novawood, Inc., dated October

16, 2015 and attached at Exhibit C states: “[T]his letter will confirm that Firestorm will waive

the minimum Continuing Royalty in Paragraph 5.2 of $1,000 for the term of your Franchise




                                                  9
        Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 10 of 17



Agreement...” See also Exhibit B (“This letter will serve as recognition that Jim [Satterfield] has

agreed to waive…the Minimum Continuing Royalty…”). The Side Letters show that Firestorm,

upon information and belief, was setting up franchises without any requirement or expectation

that it would receive any revenue from them. Rekor learned of this fact only after entering into

the Purchase Agreement.

       48.     Defendants knew their representation to Rekor that Firestorm had a critical mass

of franchisees willing to pay to participate in the franchise program was false.

       49.     Before the close of the Purchase Agreement, Defendants provided to Rekor copies

of franchise agreements that Firestorm had with its franchisees, as well as other financial

documents related to Firestorm’s franchise business, but it did not provide the Side Letters.

       50.     On or about December 21, 2016, Defendants provided ten franchise agreements to

Rekor, including agreements with the following franchisees: Resilience, LLC; Resiligence, Inc.;

Sales & Marketing Associates, LLC; Crisis Averted, LLC; Your Safety Place, Inc.; MHP, Inc.;

Novawood, Inc.; Eido & Cross Solutions, LLC; Hodgson Group, LLC; and Brauer Franchising,

LLC. An example copy of a franchise agreement (this one with Resiligence, Inc.) is attached to

the Amended Complaint at Exhibit D.

       51.     Defendants did not provide the Side Letters to Rekor prior to the close of the

Purchase Agreement. Upon information and belief, Defendants deliberately did not disclose the

Side Letters to Rekor to keep Rekor from learning that many Firestorm franchisees were paying

nothing of value to participate in the franchise program.

       52.     Defendants’ misrepresentations and deliberate omissions created a false

impression in Rekor about the health and viability of the Firestorm franchise business.




                                                10
        Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 11 of 17



       53.     Rekor would not have entered the Purchase Agreement had it known that

Defendants were establishing franchises without any requirement or expectation of receiving

revenue from those franchisees.

       54.     Rekor’s reliance on Defendants’ misrepresentations and deliberate omissions

concerning the franchise business in deciding to enter into the Purchase Agreement was justified

because the Side Letters were exclusively within Defendants’ knowledge.

D.     Defendants’ Pattern of Misleading Statements Regarding the Firestorm Business

       55.     Defendants made a number of other misleading statements regarding the financial

health and existing prospects for growth of the Firestorm business in the months leading up to

the Purchase Agreement.

                (i)    Firestorm’s relationship with Beazley Insurance Company

       56.     Between the spring of 2016 and January 25, 2017 (the execution date of the

Purchase Agreement), Defendants, particularly Defendant Rhulen, represented to Rekor that

Firestorm was on the verge of entering into a major deal with client Beazley Insurance Company.

       57.     Defendants informed Rekor that Beazley underwrites and re-insures hundreds of

thousands of insurance policies for its customers. As part of the deal, Defendants described how

Beazley was prepared to pay Firestorm a standby fee of $10-20 per policy in exchange for

retaining Firestorm as its insureds’ crisis-management advisor in the event a coverable crisis

occurred under any of the policies.

       58.     Leading up to the Purchase Agreement, Defendants said that this Beazley deal

would create millions of dollars of recurring revenue for Firestorm.

       59.     Defendants informed Mr. Berman that they were certain that the deal would get

done, and that it was imminent.




                                                11
        Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 12 of 17



       60.     After execution of the Purchase Agreement, however, this deal described by

Defendants was never realized.

                (ii)     Firestorm’s 2016 Unaudited Financials

       61.     In Section 3.4(a) of the Purchase Agreement, Defendants represented that year

2016 unaudited financial statements for Firestorm (the “Unaudited Statements”) that they

furnished before execution of the Purchase Agreement were “consistent with, the books and

records of [Firestorm] and fairly present[] in all material respects the financial condition of

[Firestorm] as of the dates thereof…” Ex. A at ¶ 3.4.

       62.     Rekor commenced an audit of Firestorm’s 2016 financial statements in December

2016 in anticipation of a merger transaction that would require Rekor to provide consolidated

financials for 2016. Rekor received audited statements for year 2016 on June 9, 2017 (the

“Audited Statements”).

       63.     These Audited Statements differed significantly from the Unaudited Statements

that Defendants furnished before execution of the Purchase Agreement.

       64.     The Unaudited Statements that Defendants provided to Rekor before execution of

the Purchase Agreement showed revenue values significantly higher for Firestorm than they

were in reality and as reflected in the Audited Statements.

       65.     The Unaudited Statements for 2016 that Defendants provided to Rekor overstated

Firestorm’s revenue by more than 15% compared to the Audited Statements.

       66.     This overstatement of Firestorm’s revenue in the Unaudited Statements for 2016,

in combination with understatements of Firestorm’s cost of sales, as compared to the Audited

Statements, created an inaccurate picture of Firestorm’s gross profit and the misleading

appearance of significant year-over-year revenue growth for Firestorm leading up to the

Purchase Agreement.


                                                 12
        Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 13 of 17



       67.     Defendants’ pattern of misleading statements gave Rekor the false impression that

Firestorm had a viable business model that was on the precipice of generating significant

revenue.

E.     Rekor Learns of Defendants’ Fraud

       68.     After execution of the Purchase Agreement on January 25, 2017, Firestorm did

not prove to be a successful business venture for Rekor.

       69.     Firestorm, as operated by Defendant Satterfield and overseen by Defendants

Loughlin and Rhulen, was never able to operate successfully. Firestorm continued to fail to

enforce the requirements set forth in the franchise agreements with its existing franchisees, and

Firestorm continued to enter Side Letter agreements with new franchisees waiving the initial

franchise fee and/or the minimum royalty requirement set out in the franchise agreements.

       70.     In June 2018, Defendant Rhulen misrepresented Firestorm’s financial

performance to Rekor’s executive leadership, claiming that the business was “doing well” and

had “unlimited potential,” when in reality it was floundering.

       71.     The Firestorm business suffered significant financial losses between January 2017

and December 2018.

       72.     In December 2018, just before Defendants’ resignation from Rekor, Defendants

attended a Rekor management meeting in Chantilly, Virginia.

       73.     At that meeting, Rekor’s executive leadership confronted Defendants about their

management of Firestorm and Firestorm’s performance. In response, Defendants stated that

nothing could be done to save the Firestorm business and that they had no solutions for

improving Firestorm’s prospects for the future.

       74.     In December 2018, Defendants resigned from their positions with Rekor.




                                                  13
        Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 14 of 17



       75.     Defendants have continued to keep the Cash Payments, the Promissory Notes, the

Common Stock, and the Warrants.

                                                IV.

                                            CLAIMS

                               As and for a First Cause of Action
                                    (Fraudulent Omission)

       76.     Rekor incorporates by reference the allegations set forth in paragraphs 1 through

75 above.

       77.     Prior to the consummation of the Purchase Agreements, Defendants made a

number of misleading statements to Rekor regarding the Firestorm business.

       78.     Defendants represented to Rekor that Firestorm had a critical mass of viable

franchisees that had paid to participate in Firestorm’s franchising program. In mid-2016,

Defendant Rhulen told Mr. Berman at Mr. Berman’s residence in Washington, D.C. that

Firestorm had signed up a group of franchisees who had paid an initial franchise fee of

approximately $50,000. Later in 2016, both Defendant Rhulen and Defendant Satterfield

reaffirmed the approximately $50,000 initial fee for franchisees during conference calls with Mr.

Berman.

       79.     These representations were misleading.

       80.     Because Defendants made this and other misleading statements to Rekor about

the Firestorm business, Defendants had a duty to disclose material facts relating to the Firestorm

business.

       81.     In particular, because Defendants made misleading representations to Rekor

regarding the franchise business, Defendants had a duty to disclose material facts relating to the

franchise business.



                                                14
        Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 15 of 17



       82.      Defendants did not disclose that Firestorm entered into Side Letters with

franchisees that waived the initial fee and/or the minimum royalty requirements set out in the

franchise agreements.

       83.      Defendants provided the franchise agreements but, upon information and belief,

deliberately did not disclose the Side Letters to Rekor to keep Rekor from learning that the

Firestorm franchisees were paying nothing of value to participate in the franchise program.

Defendants knowingly and with the intent to induce Rekor into entering into the Purchase

Agreement deliberately did not disclose the Side Letters to Rekor.

       84.      Defendants’ misrepresentations and deliberate omissions induced Rekor into

believing that Firestorm had a healthy, proven franchise business with franchisees willing to pay

to participate in the program, when in reality, it did not.

       85.      Rekor relied upon Defendants’ misrepresentations and omissions in deciding to

enter into the Purchase Agreement.

       86.      Rekor’s reliance was justified because the Side Letters were exclusively within

Defendants’ knowledge.

       87.      Rekor has been injured by Defendants’ misrepresentations and omissions by

being misled into entering into the Purchase Agreement whereby it paid Defendants valuable

consideration in the form of the Cash Payments, the Promissory Notes, the Common Stock, and

the Warrants.

       88.      As a party fraudulently induced to enter into a contract, Rekor is entitled to

rescind that contract.

       89.      Rekor is entitled to judgement against Defendants and relief: (a) declaring the

Purchase Agreement rescinded and void; (b) directing Defendants to return the Cash Payments to




                                                  15
        Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 16 of 17



Rekor; (c) directing Defendants to return to Rekor the Common Stock; (d) declaring the

Promissory Notes void, prohibiting Defendants from exercising any rights/options granted by the

Promissory Notes, and directing Defendants to return any interest received on the Promissory

Notes; (e) declaring the Warrants void and prohibiting Defendants from exercising any

rights/options granted by the Warrants; (f) directing the parties to take all action necessary to be

placed in the same position they were in prior to the execution of the Purchase Agreement; (g)

awarding Rekor punitive damages; and (h) awarding Rekor interest and costs, attorneys fees, and

such other relief as this Court deems just and proper.

       90.     In the alternative, should the Court ultimately determine that the rescissionary

relief in paragraph 89 is not available, Rekor is entitled to judgment against Defendants and

damages. The value of Firestorm that Rekor received by way of the Purchase Agreement is far

less than the aggregate value of the Cash Payments, the Common Stock, the Promissory Notes,

and the Warrants that Rekor paid Defendants in exchange for their interests in Firestorm. As a

form of relief alternative to the rescissionary relief in paragraph 89, Rekor is entitled to damages

in an amount to be determined at trial, but no less than the difference between the aggregate

value of the Cash Payments, the Common Stock, the Promissory Notes, and the Warrants, and

the value of Firestorm at the time of the Purchase Agreement.

       91.     Rekor does not seek damages or any other relief relating to Defendants’ conduct

after January 25, 2017. This cause of action is based on conduct that Defendants engaged in at or

before consummation of the Purchase Agreement.

                                                 V.

                                    REQUEST FOR RELIEF

       92.     Rekor respectfully requests that the Court enter judgment in its favor and against

Defendants, granting the following relief:


                                                 16
       Case 1:19-cv-07767-VEC Document 19 Filed 10/09/19 Page 17 of 17



             a. declaring the Purchase Agreement rescinded and void;

             b. directing Defendants to return the Cash Payments to Rekor;

             c. directing Defendants to return to Rekor the Common Stock;

             d. directing Defendants to return all interest paid on the Promissory Notes;

             e. declaring the Promissory Notes void and prohibiting Defendants from
                exercising any rights/options granted by the Promissory Notes;

             f. declaring the Warrants void and prohibiting Defendants from exercising any
                rights/options granted by the Warrants;

             g. directing the parties to take all action necessary to be placed in the same
                position they were in prior to the execution of the Purchase Agreement;

             h. in the alternative, ordering Defendants to pay damages resulting from
                Defendants’ conduct on or before January 25, 2017 at a value to be
                determined at trial;

             i. awarding Rekor any actual, compensatory and punitive damages resulting
                from Defendants’ conduct on or before January 25, 2017, in an amount that
                presently cannot be calculated; and

             j. awarding Rekor interest and costs, attorneys fees, and such other relief as this
                Court deems just and proper.

Dated: October 9, 2019
       New York, NY                            Respectfully submitted,

                                               CROWELL & MORING


                                               By: /s/ Sarah Gilbert
                                                  Sarah Gilbert
                                                  Glen McGorty
                                                  Crowell & Moring LLP
                                                  590 Madison Avenue, 20th Floor
                                                  New York, NY 10022
                                                  sgilbert@crowell.com
                                                  gmcgorty@crowell.com
                                                  212-895-4226

                                                   Attorneys for Plaintiff Rekor
                                                   Systems, Inc.



                                              17
